Citation Nr: 1507388	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to October 1, 2009, in excess of 40 percent from October 1, 2009 to November 15, 2011, a rating in excess of 10 percent from November 15, 2011 to August 4, 2014, and a rating in excess of 40 percent from August 4, 2014 for chronic lumbar strain.  


REPRESENTATION

Veteran represented by:	Lawrence Stokes, Agent


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel




INTRODUCTION

The Veteran served with the Army Reserves from May 1976 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued a 10 percent rating for chronic lumbar strain.  

During the course of her appeal, a September 2014 rating decision increased the Veteran's rating for her back disability to 40 percent effective from October 1, 2009 to November 15, 2011, and beginning August 4, 2014.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue has been characterized as shown on the title page of this decision.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In her January 2010 substantive appeal (VA Form), the Veteran indicated that she wished to testify at a Board video-conference hearing before a Veterans Law Judge.  As such, in a December 2014 letter that was sent to her current address of record and not returned as undelivered, she was informed that her requested Board hearing had been scheduled for January 2015.  However, as noted in the Veterans Appeals Control and Locator System, the Veteran failed to report for her scheduled Board hearing.  Therefore, her hearing request is considered withdrawn.  38 C.F.R. 
§§ 20.702(d); 20. 704(d) (2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, the Board finds that a remand is necessary in order to obtain VA treatment records considered by the AOJ in the September 2014 rating decision and supplemental statement of the case.  In this regard, the AOJ specifically referenced VA treatment records from the New Orleans VA Medical Center dated June 2009 through March 2011 and June 2012 through August 2014; however, such VA treatment are not associated with either paperless file.  Therefore, a remand is necessary in order to associate them with the record.  Additionally, updated treatment records dated through the present should also be obtained. 

A review of the record reveals that the Veteran also receives private treatment for her back disability.  Therefore, while on remand, she should be provided an opportunity to identify any private treatment records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Finally, the Board notes that the Veteran has received numerous VA examinations during the course of the appeal, with the most recent in August 2014.  Therefore, after obtaining all outstanding records, the AOJ should review the record and conduct any additional development, to include affording her any contemporaneous VA examinations, deemed necessary for the adjudication of her claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the New Orleans VA Medical Center dated June 2009 through March 2011 and June 2012 through the present and associate such with the record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any private treatment records relevant to her chronic lumbar strain.  After securing any necessary authorization from her, obtain all identified relevant treatment records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3.  After obtaining all outstanding records, the AOJ should review the record and conduct any additional development, to include affording her any contemporaneous VA examinations, deemed necessary for the adjudication of her claim.

4.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






